DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Paleari et al. (WO2015127990), hereinafter referred to as ‘Paleari’, Tam et al. (WO2017025825), hereinafter referred to as ‘Tam’, and Raccah et al. (US4291975), hereinafter referred to as ‘Raccah’.

Regarding Claim 1, Paleari discloses a spectroscopic analysis apparatus for distinguishing between colorless gems, the apparatus (a spectroscopic analysis method and apparatus for enabling the distinction of artificially irradiated coloured diamonds [Col. 4 lines 7-9]) comprising: - a sample holder to retain a gem in an analysis position; - (Mounting tools are employed to hold the diamond in place 10 during measurements. For example, a slot 9 is formed on a side wall of box 11 [Col. 15 lines 9-10]) a first light source configured to emit a first primary beam at an excitation wavelength between 600 nanometers (nm} and 680 nm directed towards the analysis position to impact on the first side of the gem, when it is positioned in the sample holder, and to generate emission or diffusion of light; (a light source 12 configured to emit a primary light beam 14 and arranged so as to direct the beam onto a sample 13, which is a gemstone and in particular a diamond [Col. 13 lines 16 -18];The light source is configured to emit a light beam at a wavelength equal to or smaller than about 680 nm. [Col. 13 lines 18-19])- an optical focusing system to focus the light emitted or diffused by the first side of the gem (Light passed through the focussing optical system is focussed onto a slit 19 to form an image of the light emission from the sample. [Col. 14 lines 1-2]- a spectral dispersion device  (An apparatus 100 for spectroscopic analysis of a gemstone 101 comprises opto-electronic devices and 20 optical components [Col. 15 lines 18-20]) downstream of the optical focusing system and configured to spatially disperse the secondary optical beam - a first photodetector device arranged to collect the light dispersed by the spectral dispersion device (The photodetector device is electrically connected [Col. 14 line 22]) and configured to output a distribution of spectral intensity as a function of the emission wavelength in a range of emission wavelengths included within the range between 660 nm and 900 nm( the photodetector device is configured to detect a wavelength spectrum covering visible and near-IR light [Col. 15 lines 6-7]); - a central processing unit connected to the first photodetector device to the first light source, (processing circuitry connected to the photodetector device, such as processing circuit 25 [Col. 21 line 1]) acquiring from the first photodetector device the distribution of spectral intensity as a function of the emission wavelength; ([Col. 7 lines 21-23]) analyze the distribution of spectral intensity to determine the presence or the absence of a Raman intensity peak at a wavelength corresponding to a difference in wave numbers between the diffusion light and the excitation wavelength, equal to 1332 cm-1; 0 if, as a result of the analysis, a Raman intensity peak is determined to be absents The method of the embodiment of Fig. 9 comprises, after conversion of the acquired image and, optionally, display of a photoluminescence spectrum, verifying that the analysed gemstone is a diamond by checking for the presence or absence of a peak at a wavelength corresponding to the Raman wavenumber shift of 1332.5 cm-1, [Col. 21 lines 26-29]) establish that the gem is not a diamond and output an indication that the gem is not a diamond; * if, as a result of the analysis, a Raman intensity peak is determined to be present, establish that the gem is a diamond (Raman peak is determined to be absent, establishing that the gemstone is not a diamond and providing an output indicating that the gemstone is not a diamond; [Col. 9 lines 20-22]).
However, Paleari does not disclose - a second light source configured to emit a second primary beam comprising ultraviolet (UV) light, the second primary beam being directed towards the analysis position to impact on the first side of the gem; - a second photodetector device to detect visible light arranged in front of a second side of the gem, so as to collect light transmitted through the gem; a film of fluorescent material to UV light able to be positioned in a first position between the second side of the gem and the second photodetector device to detect fluorescence and in a second position external to the field of view of the second photodetector device the central processing unit being configured to:  activate the first light source to emit the first primary beam towards the analysis position; acquiring from the first photodetector device the distribution of spectral intensity as a function of the emission wavelength; positioning the film of fluorescent material in the first position so that the second primary beam transmitted through the gem interacts with the film of fluorescent material to generate visible light detected by the second photodetector device; - acquiring from the second photodetector device a fluorescence signal representative of the UV light transmitted through the gem; analyzing the fluorescence signal to determine whether the fluorescence intensity is greater or smaller than or equal to a predetermined transmission threshold value; if, as a result of the analysis, the fluorescence intensity is determined to be smaller than or equal to the threshold value, hv establishing that the gem is a type I natural diamond and outputting an indication that the gem is a natural diamond; if, as a result of the analysis, the fluorescence intensity is determined to be greater than the threshold value, establishing that the gem is a type II diamond and outputting an indication that the gem is a type II diamond.
	Nevertheless, Tam discloses - a second light source [[(31)]] configured to emit a second primary beam [[(14')]] comprising ultraviolet (UV) light, [[(UV),]] 
the second primary beam being directed towards the analysis position to impact on the first side of the gem; (second light source 106 is arranged to emit
ultraviolet light towards the observation position [0042]) a second photodetector device to detect visible light arranged in front of a second side of the gem, so as to collect light transmitted through the gem; (second photodiode 103 lies intermediate between first light source 101and first photodiode 102. [0038]) the central processing unit being configured to:  activate the first light source to emit the first primary beam towards the analysis position; (processor unit 110 causes first light source 101 to emit visible light [0051])  establishing that the gem is a type I natural diamond and outputting an indication that the gem is a natural diamond; (processor unit 110 can display on display module 112 the results of the determination e.g. that the gemstone is a diamond, that the diamond is natural or that the diamond is possibly synthetic [0046]).
	However, the combination does not disclose a film of fluorescent material [[(39)]] to UV light able to be positioned in a first position between the second side of the gem and the second photodetector device to detect fluorescence and in a second position external to the field of view of the second photodetector device - positioning the film of fluorescent material in the first position so that the second primary beam transmitted through the gem interacts with the film of fluorescent material to generate visible light detected by the second photodetector device;  acquiring from the second photodetector device a fluorescence signal representative of the UV light transmitted through the gem; 
analyzing the fluorescence signal to determine whether the fluorescence intensity is greater or smaller than or equal to a predetermined transmission threshold value; 
if, as a result of the analysis, the fluorescence intensity is determined to be smaller than or equal to the threshold value, hv.
	Nevertheless, Raccah discloses a film of fluorescent material to UV light able to be positioned in a first position between the second side of the gem and the second photodetector device to detect fluorescence and in a second position external to the field of view of the second photodetector device (a light source for directing polychromatic light at the gem being examined, which transmits the light in accordance with its inherent color characteristics, and this transmitted light is then directed along a gem channel optical path that includes means for dispersing the light into its component wavelength bands. The light in each band is directed at a separate phototransducer, to produce a plurality of light intensity measurements representative of the spectral distribution of the transmitted light. [Col. 3 lines 5-15])- positioning the film of fluorescent material in the first position so that the second primary beam transmitted through the gem interacts with the film of fluorescent material to generate visible light detected by the second photodetector device; (a wavelength-selective filter 20 is arranged to receive the secondary light beam, coming from the slit 19, for filtering out possible light originating from the primary beam elastically scattered at the excitation wavelength within the sample, or originating from scattering centres caused by surface roughness of the sample. In some embodiments, the wavelength-selective filter 20 is an optical band pass filter or a high pass filter [Col. lines 6-9]) acquiring from the second photodetector device a fluorescence signal representative of the UV light transmitted through the gem; (The fluorescence of the diamond 11 is determined by comparing the numerical coloring grade for the diamond with a similar grade that is determined by comparing the average value of the normalized transmission measurements for the blue-violet wavelength range with the average value in the reference, red-orange range. Preferably, the blue-violet range extends from about 400 nm to about 500 nm and the red-orange range extends from about 650 nm to about 700 nm. If the blue-violet grading is substantially equal to the ultra-violet grading [Col 9. lines 62-68]) analyzing the fluorescence signal to determine whether the fluorescence intensity is greater or smaller than or equal to a predetermined transmission threshold value; (fluorescence or brownness, and being identified by the standard letter grading from D to R of the GIA scale, appropriate numerical thresholds for each letter grading can be ascertained. By then comparing the numerical color grade value determined for the diamond 11 being examined to the various thresholds [Col. 9 lines 49-55]) if, as a result of the analysis, the fluorescence intensity is determined to be smaller than or equal to the threshold value, hv (If the blue-violet grading is substantially equal to the ultra-violet grading (i.e., the color grade determined above), no presence of fluorescence is indicated [Col 9. lines 62-68]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari to incorporate exposing a first side of the gem and a second side thereof, opposite to the first side for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate a second light source configured to emit a second primary beam comprising ultraviolet (UV) light, for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate the central processing unit being configured to: activate the first light source to emit the first primary beam towards the analysis position for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate establishing that the gem is a type I natural diamond and outputting an indication that the gem is a natural diamond for the benefit of distinguishing between natural and synthetic gem types while improving accuracy of the output.

Regarding Claim 3, Paleari discloses the claimed invention discussed in claim 1. the apparatus of claim 2.
Paleari discloses the central processing unit is configured to: 
if, as a result of the analysis, the intensity peak at 884 nm is determined to be absent, (Photoluminescence 5 spectra for the investigated diamonds were collected and fitted in the same spectral region comprising the wavelengths of the spectral pattern, namely 650-950 nm, to evaluate the relative intensity of the spectral indicators. [Col.18 lines4-7]) proceeding with verifying whether the gem to be tested emits a phosphorescence signal in the visible spectral region, (reporting individual values of normalised photoluminescence intensity experimentally measured at 681 nm (chart (c)), 705 nm (chart (b)) and at 725 nm (chart (a)) on 53 samples of naturally coloured yellow diamonds. [Col. 18 lines 1-4]) if, as a result of the analysis, the phosphorescence intensity is determined to be smaller than the threshold

 value, hv, establishing that the gem is a type II synthetic diamond (If the intensity has a value larger than the threshold, the verification produces a positive result by determining that the gemstone is a 5 diamond and the process proceeds with the subsequent programmed steps. [Col. 22 lines 3-5]).
	However, Paleari does not disclose wherein verifying the emission of a phosphorescence signal comprises: and activating the second light source
deactivating the first light source for a predetermined irradiation time emitting the second primary beam towards the analysis position; at the end of the irradiation time, deactivating the second light source and, after a first time from deactivation, acquiring a phosphorescence signal from the second photodetector device if, as a result of the analysis, the phosphorescence intensity is determined to be smaller than the threshold value, v, establishing that the gem is a type II synthetic diamond and outputting an indication that the gem is a type II synthetic diamond if, as a result of the analysis, the phosphorescence intensity is determined to be greater than or equal to the threshold value,  if, as a result of the analysis, establishing that the gem is a type II natural diamond and outputting an indication that the gem is a type II natural diamond.
	Nevertheless, Tam discloses deactivating the first light source and activating the second light source (processor unit 110 can send the necessary instructions to activate, deactivate and regulate first light source 101 and second light source 106 [0044]) and outputting an indication that the gem is a type II synthetic diamond; (The amount of Type II natural diamonds and Type IaB is very low around 2%. For this reason, the fact that diamond 301 allows ultraviolet light through (such that second photodiode 103 detects it) does not definitively conclude that diamond 301 is synthetic. [0059]) emitting the second primary beam towards the analysis position (the second light source that passes through the gemstone at the observation position [0007]), acquiring a phosphorescence signal from the second photodetector device (a second photodiode arranged to detect light from the second light source [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate deactivating the first light source and activating the second light source for the benefit of emitting ultraviolet light while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate outputting an indication that the gem is a type II synthetic diamond for the benefit of distinguishing between natural and synthetic gem types while improving accuracy of the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate emitting the second primary beam towards the analysis position for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate acquiring a phosphorescence signal from the second photodetector device for the benefit of detecting ultraviolet light while improving the functionality of the apparatus.

	Regarding Claim 4, Paleari discloses the claimed invention discussed in claim 1. the apparatus of claim 1.
Paleari discloses the sample holder comprises a lid able to be positioned in a first detection position, in which it is positioned above the gem at its second side and in a second position distant from the gem (The spectroscopic analysis apparatus of Figs. 1 a and 1 b is housed in a housing 11 shaped as a box having an open top, which can be closed by a lid (not shown in the figures). Mounting tools are employed to hold the diamond in place10 during measurements. [Col. 15 lines 7-10]). 
However, Paleari does not disclose the film of fluorescent material is positioned on an inner side of the lid so that, in the detection position, the second photodetector device can collect fluorescence light.
Nevertheless, Author discloses the film of fluorescent material is positioned on an inner side of the lid so that, in the detection position (… the diffuser plate 13 (where the diamond 11 is normally positioned), so that polychromatic light from the flash lamp 15 is transmitted along both the gem channel and reference channel optical paths to the respective photodiode arrays 21 and 25 [Col. 17 lines 2-5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate the film of fluorescent material [[(39)]] is positioned on an inner side of the lid so that, in the detection position the second photodetector device can collect fluorescence light for the benefit of detecting spectral sensitivities including fluorescence light while improving the functionality of the apparatus.

Regarding Claim 5, Paleari discloses the claimed invention discussed in claim 1. the apparatus of claim 1.
Paleari discloses the sample holder comprises a through opening and a mounting and/or clamping mechanism to hold in position the gem on the opening so as to (Mounting tools are employed to hold the diamond in place 10 during measurements. For example, a slot 9 is formed on a side wall of box 11 [Col. 15 lines 9-10]).
However, Paleari does not disclose exposing the first side and the second side of the gem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari to incorporate exposing a first side and the second side of the gem for optimizing the light beam exposure to the gem while improving accuracy.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paleari, Tam, and Raccah, and further in view of Khan et al. (CA2765898), hereinafter referred to as ‘Khan’.

	Regarding Claim 2, Paleari discloses the claimed invention discussed in claim 1. the apparatus of claim 1, 
	However, Paleari does not disclose wherein the central processing unit is configured to, after establishing that the gem is a type II diamond:  deactivate the second light source and activate the first light source to emit the first primary beam towards the analysis position; - acquire from the first photodetector device the distribution of spectral intensity and analyse analyze the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 738 nm, and if, as a result of the analysis, the intensity peak at 738 nm is determined to be present, establish that the diamond is a synthetic CVD diamond and outputting an indication that the gem is a synthetic CVD diamond;  if, as a result of the analysis, the intensity peak at 738 nm is determined to be absent, proceeding with analyzing the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 884 nm;  if, as a result of the analysis, the intensity peak at 884 nm is determined to be present, establishing that the diamond is a synthetic HPHT diamond and outputting an indication that the gem is a synthetic HPHT diamond.
Nevertheless, Tam discloses the central processing unit is configured to, after establishing that the gem is a type II diamond: (In step 205, processor unit 110 calculates a reflectivity value from the amount of detected reflected light and determines the type of gemstone 301 [0054])
 deactivate the second light source and activate the first light source to emit the first primary beam towards the analysis position; (processor unit 110 can send the necessary instructions to activate, deactivate and regulate first light source 101 and second light source 106. [0044]) acquire from the first photodetector device the distribution of spectral intensity and analyze the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 738 nm, and  if, as a result of the analysis,the intensity peak at 738 nm is determined to be present, (first photodiode 102 is a visible light or infrared light detector. Preferably, first photodiode 102 is arranged to be at the optimal position to detect the amount of visible light or infrared light emitted from first light source 101 being reflected from the gemstone placed at the observation position [0041]) establishing that the diamond is a synthetic HPHT diamond and outputting an indication that the gem is a synthetic HPHT diamond ( …step 209, processer unit 110 determines that gemstone/diamond 301 is possibly synthetic. The reason why it is not possible to definitively determine that diamond 301 is synthetic via this test is due to HP HT enhanced diamonds and a few natural 'Type' diamonds. HPHT enhanced diamonds are diamonds which undergo a High Pressure High Temperature (HPHT) process. The HPHT process will change the color of the diamonds, for example from brownish diamonds to colorless diamonds, or from faint yellow diamonds to yellow fancy diamonds. Despite the change in color, HPHT-enhanced diamonds allow ultraviolet light through as the HPHT enhanced diamond is natural [0059]).
	However, the combination does not disclose the intensity peak at 738 nm is determined to be absent, proceeding with analyzing the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 884 nm; if, as a result of the analysis, the intensity peak at 884 nm is determined to be present.
	Nevertheless, Khan discloses, proceeding with  analyzing the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 884 nm;  if, as a result of the analysis, the intensity peak at 884 nm is determined to be present (A further method that can be used to provide positive distinction between synthetic
diamonds produced by CVD and HPHT methods is photoluminescence spectroscopy
(PL). In the case of HPHT-synthesised material, defects containing atoms from the
catalyst metals (typically transition metals) used in the synthesis process (e.g. nickel,
cobalt, or iron etc.) are frequently present and the detection of such defects by PL
positively indicates that the material has been synthesised by an HPHT method [Col. 9 lines 5-9]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate the central processing unit is configured to, after establishing that the gem is a type II diamond for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate deactivate the second light source and activate the first light source to emit the first primary beam towards the analysis position for optimizing the light beam exposure to the gem while improving accuracy of the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate acquire from the first photodetector device the distribution of spectral intensity and analyze the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 738 nm, and  if, as a result of the analysis, the intensity peak at 738 nm is determined to be present for determining the presence of fluorescence in the red spectral region while improving accuracy of the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate establish that the diamond is a synthetic CVD diamond and outputting an indication that the gem is a synthetic CVD diamond; - if, as a result of the analysis for the benefit of distinguishing between natural and synthetic gem types while improving accuracy of the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari ,Tam, in view of Khan to incorporate determine the presence or the absence of an intensity peak at a wavelength of approximately 884 nm; if, as a result of the analysis, the intensity peak at 884 nm is determined to be present, establishing that the diamond is a synthetic HPHT diamond and outputting an indication that the gem is a synthetic HPHT diamond for the benefit of determining the presence of Nickel while distinguishing between natural and synthetic gem types to improve output accuracy.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paleari, Tam, and Raccah.

Regarding Claim 6, Paleari discloses a spectroscopic analysis apparatus for distinguishing between colorless gems, the apparatus (a spectroscopic analysis method and apparatus for enabling the distinction of artificially irradiated coloured diamonds [Col. 4 lines 7-9]) comprising:  a sample holder to retain a gem in an analysis position; - (Mounting tools are employed to hold the diamond in place 10 during measurements. For example, a slot 9 is formed on a side wall of box 11 [Col. 15 lines 9-10]) a first light source configured to emit a first primary beam at an excitation wavelength between 600 nanometers (nm} and 680 nm directed towards the analysis position to impact on the first side of the gem, when it is positioned in the sample holder, and to generate emission or diffusion of light; (a light source 12 configured to emit a primary light beam 14 and arranged so as to direct the beam onto a sample 13, which is a gemstone and in particular a diamond [Col. 13 lines 16 -18];The light source is configured to emit a light beam at a wavelength equal to or smaller than about 680 nm. [Col. 13 lines 18-19])
an optical focusing system to focus the light emitted or diffused by the first side of the gem (Light passed through the focussing optical
system is focussed onto a slit 19 to form an image of the light emission from the sample. [Col. 14 lines 1-2])  a spectral dispersion device  (An apparatus 100 for spectroscopic analysis of a gemstone 101 comprises opto-electronic devices and 20 optical components [Col. 15 lines 18-20]) [[(22)]]  a first photodetector device arranged to collect the light dispersed by the spectral dispersion device (The photodetector device is electrically connected [Col. 14 line 22]) and configured to output a distribution of spectral intensity as a function of the emission wavelength in a range of emission wavelengths included within the range between 660 nm and 900 nm;( the photodetector device is configured to detect a wavelength spectrum covering visible and near-IR light [Col. 15 lines 6-7])  a central processing unit connected to the first photodetector device to the first light source, (processing circuitry connected to the photodetector device, such as processing circuit 25 [Col. 21 line 1]) analyze the distribution of spectral intensity to determine the presence or the absence of a Raman intensity peak at a wavelength corresponding to a difference in wave numbers between the diffusion light and the excitation wavelength, equal to 1332 cm-1; 0 if, as a result of the analysis, a Raman intensity peak is determined to be absents (The method of the embodiment of Fig. 9 comprises, after conversion of the acquired image and, optionally, display of a photoluminescence spectrum, verifying that the analysed gemstone is a diamond by checking for the presence or absence of a peak at a wavelength corresponding to the Raman wavenumber shift of 1332.5 cm-1, [Col. 21 lines 26-29])
establish that the gem is not a diamond and output an indication that the gem is not a diamond;  if, as a result of the analysis, a Raman intensity peak is determined to be present, establish that the gem is a diamond (Raman peak is determined to be absent, establishing that the gemstone is not a diamond and providing an output indicating that the gemstone is not a diamond; [Col. 9 lines 20-22]]
and proceed with verifying whether the tested diamond absorbs UV light, 
wherein verifying the UV light absorption comprises deactivating the first light source.
However, Paleari does not disclose - a second light source configured to emit a second primary beam comprising ultraviolet (UV) light, the second primary beam being directed towards the analysis position to impact on the first side of the gem; a second photodetector device to detect visible light arranged in front of a second side of the gem, so as to collect light transmitted through the gem; 
a film of fluorescent material to UV light able to be positioned in a first position between the second side of the gem and the second photodetector device to detect fluorescence and in a second position external to the field of view of the second photodetector device the central processing unit being configured to:  activate the first light source to emit the first primary beam towards the analysis position; acquiring from the first photodetector device the distribution of spectral intensity as a function of the emission wavelength; ([Col. 7 lines 21-23])- positioning the film of fluorescent material in the first position so that the second primary beam transmitted through the gem interacts with the film of fluorescent material to generate visible light detected by the second photodetector device;  acquiring from the second photodetector device a fluorescence signal representative of the UV light transmitted through the gem; analyzing the fluorescence signal to determine whether the fluorescence intensity is greater or smaller than or equal to a predetermined transmission threshold value;  if, as a result of the analysis,  the fluorescence intensity is determined to be smaller than or equal to the threshold value,  hv establishing that the gem is a type I natural diamond and outputting an indication that the gem is a natural diamond;  if, as a result of the analysis, the fluorescence intensity is determined to be greater than the threshold value, hv, establishing that the gem is a type II diamond and outputting an indication that the gem is a type II diamond.
	Nevertheless, Tam discloses  a second light source configured to emit a second primary beam comprising ultraviolet (UV) light, 
the second primary beam being directed towards the analysis position to impact on the first side of the gem; (second light source 106 is arranged to emit
ultraviolet light towards the observation position. [0042])  a second photodetector device to detect visible light arranged in front of a second side of the gem, so as to collect light transmitted through the gem; (second photodiode 103 lies intermediate between first light source 101and first photodiode 102. [0038])
the central processing unit being configured to:  activate the first light source to emit the first primary beam towards the analysis position; (processor unit 110 causes first light source 101 to emit visible light [0051])
acquiring from the first photodetector device the distribution of spectral intensity as a function of the emission wavelength; ([Col. 7 lines 21-23])
establishing that the gem is a type I natural diamond and outputting an indication that the gem is a natural diamond; (processor unit 110 can display
on display module 112 the results of the determination e.g. that the gemstone is a diamond, that the diamond is natural or that the diamond is possibly synthetic [0046]).
	However, the combination does not disclose a film of fluorescent material to UV light able to be positioned in a first position between the second side of the gem and the second photodetector device to detect fluorescence and in a second position external to the field of view of the second photodetector device  positioning the film of fluorescent material in the first position so that the second primary beam transmitted through the gem interacts with the film of fluorescent material to generate visible light detected by the second photodetector device; acquiring from the second photodetector device a fluorescence signal representative of the UV light transmitted through the gem;  analyzing the fluorescence signal to determine whether the fluorescence intensity is greater or smaller than or equal to a predetermined transmission threshold value;  if, as a result of the analysis, the fluorescence intensity is determined to be smaller than or equal to the threshold value, hv.
	Nevertheless, Raccah discloses a film of fluorescent material to UV light able to be positioned in a first position between the second side of the gem and the second photodetector device to detect fluorescence and in a second position external to the field of view of the second photodetector device (a light source for directing polychromatic light at the gem being examined, which transmits the light in accordance with its inherent color characteristics, and this transmitted light is then directed along a gem channel optical path that includes means for dispersing the light into its component wavelength bands. The light in each band is directed at a separate phototransducer, to produce a plurality of light intensity measurements representative of the spectral distribution of the transmitted light. [Col. 3 lines 6-15])- positioning the film of fluorescent material in the first position so that the second primary beam transmitted through the gem interacts with the film of fluorescent material to generate visible light detected by the second photodetector device; (a wavelength-selective filter 20 is arranged to receive the secondary light beam, coming from the slit 19, for filtering out possible light originating from the primary beam elastically scattered at the excitation wavelength within the sample, or originating from scattering centres caused by surface roughness of the sample. In some embodiments, the wavelength-selective filter 20 is an optical band pass filter or a high pass filter [Col. lines 6-9])  acquiring from the second photodetector device a fluorescence signal representative of the UV light transmitted through the gem; (The fluorescence of the diamond 11 is determined by comparing the numerical coloring grade for the diamond with a similar grade that is determined by comparing the average value of the normalized transmission measurements for the blue-violet wavelength range with the average value in the reference, red-orange range. Preferably, the blue-violet range extends from about 400 nm to about 500 nm and the red-orange range extends from about 650 nm to about 700 nm. If the blue-violet grading is substantially equal to the ultra-violet grading [Col. 9 lines 62-68]) analyzing the fluorescence signal to determine whether the fluorescence intensity is greater or smaller than or equal to a predetermined transmission threshold value; (fluorescence or brownness, and being identified by the standard letter grading from D to R of the GIA scale, appropriate numerical thresholds for each letter grading can be ascertained. By then comparing the numerical color grade value determined for the diamond 11 being examined to the various thresholds [Col. 9 lines 48-54]) if, as a result of the analysis, the fluorescence intensity is determined to be smaller than or equal to the threshold value, hv (If the blue-violet grading is substantially equal to the ultra-violet grading (i.e., the color grade determined above), no presence of fluorescence is indicated [Col. 9 lines 66-68]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari to incorporate exposing a first side of the gem and a second side thereof, opposite to the first side for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate a second light source configured to emit a second primary beam comprising ultraviolet (UV) light,  for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate the central processing unit being configured to: activate the first light source to emit the first primary beam towards the analysis position for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate establishing that the gem is a type I natural diamond and outputting an indication that the gem is a natural diamond for the benefit of distinguishing between natural and synthetic gem types while improving accuracy of the output.

Regarding Claim 8, Paleari discloses the claimed invention discussed in claim 1. the apparatus of claim 7.
Paleari discloses a result of the analysis, the intensity peak at 884 nm is determined to be absent, (Photoluminescence 5 spectra for the investigated diamonds were collected and fitted in the same spectral region comprising the wavelengths of the spectral pattern, namely 650-950 nm, to evaluate the relative intensity of the spectral indicators. [Col.18 lines4-7]) proceeding with verifying whether the gem to be tested emits a phosphorescence signal in the visible spectral region, analyzing the phosphorescence signal to determine whether the phosphorescence intensity at a first wavelength in the visible spectrum, included between 400 nm and 600 nm (reporting individual values of normalised photoluminescence intensity experimentally measured at 681 nm(chart (c)), 705 nm (chart (b)) and at 725 nm (chart (a)) on 53 samples of naturally coloured yellow diamonds. [Col. 18 lines 1-4])  if, as a result of the analysis, the phosphorescence intensity is determined to be smaller than the threshold value, hv, establishing that the gem is a type II synthetic diamond (If the intensity has a value larger than the threshold, the verification produces a positive result by determining that the gemstone is a 5 diamond and the process proceeds with the subsequent programmed steps. [Col. 22 lines 3-5]).
	However, Paleari does not disclose wherein verifying the emission of a phosphorescence signal comprises: and activating the second light source
- deactivating the first light source for a predetermined irradiation time emitting the second primary beam towards the analysis position; - at the end of the irradiation time, deactivating the second light source and, after a first time from deactivation, acquiring a phosphorescence signal from the second photodetector device, if, as a result of the analysis, the phosphorescence intensity is determined to be smaller than the threshold value, hv establishing that the gem is a type II synthetic diamond and outputting an indication that the gem is a type II synthetic diamond if, as a result of the analysis, the phosphorescence intensity is determined to be greater than or equal to the threshold value,  if, as a result of the analysis, establishing that the gem is a type II natural diamond and outputting an indication that the gem is a type II natural diamond.
	Nevertheless, Tam discloses deactivating the first light source and activating the second light source (processor unit 110 can send the necessary instructions to activate, deactivate and regulate first light source 101 and second light source 106 [0044]) and outputting an indication that the gem is a type II synthetic diamond; (The amount of Type II natural diamonds and Type IaB is very low around 2%. For this reason, the fact that diamond 301 allows ultraviolet light through (such that second photodiode 103 detects it) does not definitively conclude that diamond 301 is synthetic. [0059]) emitting the second primary beam towards the analysis position (the second light source that passes through the gemstone at the observation position [0007]), acquiring a phosphorescence signal from the second photodetector device (a second photodiode arranged to detect light from the second light source [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate deactivating the first light source and activating the second light source for the benefit of emitting ultraviolet light while improving functionality of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate outputting an indication that the gem is a type II synthetic diamond for the benefit of distinguishing between natural and synthetic gem types while improving accuracy of the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate emitting the second primary beam towards the analysis position for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate acquiring a phosphorescence signal from the second photodetector device for the benefit of detecting ultraviolet light while improving the functionality of the apparatus.

Regarding Claim 9, Paleari discloses the claimed invention discussed in claim 6. 
Paleari discloses outputting an indication on the nature of the gem comprises displaying a text message on a display (… the process terminates with a message (48), which can be visualised on the 25-display screen, informing the user that the sample under analysis is not a diamond and that the process ends [Col. 22 lines 24-26]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paleari, Tam, and Raccah, and further in view of Khan.

Regarding Claim 7, Paleari discloses the claimed invention discussed in claim 1. the apparatus of claim 6.
	However, Paleari does not disclose wherein the central processing unit is configured to, after establishing that the gem is a type II diamond: deactivate the second light source and activate the first light source to emit the first primary beam towards the analysis position; acquire from the first photodetector device the distribution of spectral intensity and analyze the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 738 nm, and  if, as a result of the analysis, the intensity peak at 738 nm is determined to be present, establish that the diamond is a synthetic CVD diamond and outputting an indication that the gem is a synthetic CVD diamond; if, as a result of the analysis, the intensity peak at 738 nm is determined to be absent, proceeding with analyzing the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 884 nm; if, as a result of the analysis, the intensity peak at 884 nm is determined to be present, establishing that the diamond is a synthetic HPHT diamond and outputting an indication that the gem is a synthetic HPHT diamond.
Nevertheless, Tam discloses the central processing unit is configured to, after establishing that the gem is a type II diamond: (In step 205, processor unit 110 calculates a reflectivity value from the amount of detected reflected light and determines the type of gemstone 301 [0054]) deactivate the second light source and activate the first light source to emit the first primary beam towards the analysis position; (processor unit 110 can send the necessary instructions to activate, deactivate and regulate first light source 101 and second light source 106. [0044]) acquire from the first photodetector device the distribution of spectral intensity and analyze the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 738 nm, and if, as a result of the analysis, the intensity peak at 738 nm is determined to be present, (first photodiode 102 is a visible light or infrared light detector. Preferably, first photodiode 102 is arranged to be at the optimal position to detect the amount of visible light or infrared light emitted from first light source 101 being reflected from the gemstone placed at the observation position [0041]) establishing that the diamond is a synthetic HPHT diamond and outputting an indication that the gem is a synthetic HPHT diamond. (…step 209, processer unit 110 determines that gemstone/diamond 301 is possibly synthetic. The reason why it is not possible to definitively determine that diamond 301 is synthetic via this test is due to HP HT-enhanced diamonds and a few natural 'Type' diamonds. HPHT -enhanced diamonds are diamonds which undergo a High Pressure High Temperature (HPHT) process. The HPHT process will change the color of the diamonds, for example from brownish diamonds to colorless diamonds, or from faint yellow diamonds to yellow fancy diamonds. Despite the change in color, HPHT enhanced diamonds allow ultraviolet light through as the HPHT enhanced diamond is natural [0059]).
However, the combination does not disclose the intensity peak at 738 nm is determined to be absent, proceeding with -analyzing the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 884 nm;  if, as a result of the analysis, the intensity peak at 884 nm is determined to be present.
	Nevertheless, Khan discloses, proceeding with analyzing the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 884 nm;  if, as a result of the analysis, the intensity peak at 884 nm is determined to be present (A further method that can be used to provide positive distinction between synthetic diamonds produced by CVD and HPHT methods is photoluminescence spectroscopy (PL). In the case of HPHT synthesised material, defects containing atoms from the catalyst metals (typically transition metals) used in the synthesis process (e.g. nickel, cobalt, or iron etc.) are frequently present and the detection of such defects by PL positively indicates that the material has been synthesised by an HPHT method [Col. 9 lines 5-9]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate the central processing unit is configured to, after establishing that the gem is a type II diamond for optimizing the light beam exposure to the gem while improving accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate deactivate the second light source and activate the first light source to emit the first primary beam towards the analysis position for optimizing the light beam exposure to the gem while improving accuracy of the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate acquire from the first photodetector device the distribution of spectral intensity and analyze the distribution of spectral intensity to determine the presence or the absence of an intensity peak at a wavelength of approximately 738 nm, and - if, as a result of the analysis, the intensity peak at 738 nm is determined to be present for determining the presence of fluorescence in the red spectral region while improving accuracy of the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari in view of Tam to incorporate establish that the diamond is a synthetic CVD diamond and outputting an indication that the gem is a synthetic CVD diamond; - if, as a result of the analysis for the benefit of distinguishing between natural and synthetic gem types while improving accuracy of the output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paleari, Tam, and in further view of Khan to incorporate determine the presence or the absence of an intensity peak at a wavelength of approximately 884 nm; - if, as a result of the analysis, the intensity peak at 884 nm is determined to be present, establishing that the diamond is a synthetic HPHT diamond and outputting an indication that the gem is a synthetic HPHT diamond for the benefit of determining the presence of nickel while distinguishing between natural and synthetic gem types to improve output accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gernot Bruck (US3867032) discloses an arrangement of optical instruments to evaluate gems.
Heather Bowley (US4919533) discloses the use of Raman spectroscopy to evaluate diamonds.
 Juan Arias (EP2743681) discloses the use of UV absorption spectroscopy to study fluorescence. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863          

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863